     Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 1 of 49




                    IN THE UNITED STATES DISTRICT COURT

                FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                OAKLAND DIVISION




EPIC GAMES, INC.,                       )   Case No. 4:20-cv-05640-YGR-TSH
                                        )
          Plaintiff, Counter-defendant, )   REBUTTAL WRITTEN DIRECT
                                        )   TESTIMONY OF MICHAEL I. CRAGG,
            v                           )   PH.D.
                                        )
                                        )   The Honorable Yvonne Gonzalez Rogers
                                        )
APPLE INC.,                             )   Trial: May 3, 2021
                                        )
         Defendant, Counterclaimant.        Ex. Expert 13
                                        )




REBUTTAL WRITTEN DIRECT TESTIMONY                      CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.


            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 2 of 49




Table of contents

I.     Qualifications and Assignment ............................................................................................1

II.    Summary of Opinions ..........................................................................................................1

III.   Apple’s Experts’ Proposed Market is Too Narrow because it Focuses on Game Apps to
       the Exclusion of Other Apps ................................................................................................3

IV.    Apple’s Experts’ Proposed Market is Too Narrow Because Game Transactions on
       Smartphones, Game Consoles and PCs Are Not Economic Substitutes .............................5
       A. Empirical Evidence Shows That Different Platforms Are Used Incrementally,
            Rather Than as Substitutes ..........................................................................................5
       B. Most of Apple’s Experts’ Analyses Do Not Even Purport to Demonstrate Actual
            Substitution .................................................................................................................9
            1.    Developers Do Not View Different Platforms as Competitively Sufficient
                  Substitutes ..........................................................................................................9
            2.    Users Do Not View Different Platforms as Competitively Sufficient
                  Substitutes ........................................................................................................12
       C. Apple’s Experts’ Analyses That Purport To Demonstrate Substitution Across
            Platforms are Flawed ................................................................................................15
            1.    Console/iOS Switching Analysis .....................................................................16
            2.    Switch Analysis ...............................................................................................17
            3.    Spotify Analysis ...............................................................................................22
            4.    Netflix ..............................................................................................................25
       D. Different Game Platforms are Technologically Distinct, Which Means Their
            Distribution Channels Are Not Functional Substitutes .............................................26
            1.    Smartphones and PC/Consoles Have Starkly Different Hardware ..................26
            2.    Due to Differences in Hardware, Mobile Games and PC/Console Games are
                  Very Different ..................................................................................................27
            3.    Even for Cross-Platform Games, Users Generally Single-Home ....................32
       E. Apple’s Experts are Wrong to Claim that Developers Can Forego iOS Revenues in
            Sufficient Numbers to Put Competitive Pressure on Apple......................................37

V.     Apple Has Significant Market Power and Prof. Hitt’s Analysis of Market Power is
       Incorrect .............................................................................................................................40




REBUTTAL WRITTEN DIRECT TESTIMONY                                                     CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
       Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 3 of 49




 I.     Qualifications and Assignment

        1.       I am a Principal of The Brattle Group, a global economic consulting firm. I
have a Ph.D. in economics from Stanford University, an M.A. in economics from the University
of British Columbia, and a B.S.E. from Princeton University.

       2.        I have been researching, studying, and publishing on competition economics
and industrial organization matters for over 30 years. I have spoken at various conferences on
competition issues and platform economics, including on antitrust analysis of platforms
following the Supreme Court’s American Express decision (alongside Dr. Evans and Prof.
Schmalensee).

        3.       I have been recognized by Who’s Who and GCR as a leading competition
expert. I have taught at Columbia University and UCLA’s Anderson School of Management. I
served on the faculty of the World Bank Training Programs, held a NIH Fellowship at RAND,
and was a senior research economist at the Milken Institute in Santa Monica, CA.

       4.         I was asked by Epic to review the opinions of Professors Hitt, Schmalensee,
Lafontaine, and Hanssens (collectively “Apple’s Experts”) and analyze, from an economic
perspective, their definition of an antitrust market for digital game transactions which, they
contend, spans all platforms on which digital game transactions might be executed.

 II.    Summary of Opinions

       5.        For the sake of brevity, I provide opinions on only some of the analyses and
opinions offered by Apple’s Experts. My choice to focus on some opinions but not others does
not mean that I agree with any of their opinions; I generally do not. The opinions I have formed
are:

        6.        Opinion 1. The antitrust market that Apple’s Experts define does not include
non-game iOS apps and thus fails to address the full scope of the conduct at issue, as both the
allegations set forth in the complaint and the products Epic distributes extend beyond games.
Apple’s Experts fail to perform any standard market definition exercise, such as a Hypothetical
Monopolist Test, instead simply assuming their proposed antitrust market to be correct. Thus,
any analysis of market power and anticompetitive effects in the market Apple’s Experts have
defined is uninformative. (Section III, pp. 3-4.)

        7.      Opinion 2. My empirical analysis of Fortnite playtime shows that Fortnite
users regard game play on mobile devices as distinct from – and not a substitute for – game play
on non-mobile devices. (Section IV.A, pp. 5-8.)

      8.       Opinion 3. Most of Apple’s Experts’ purported evidence of substitutability
between game platforms, including Prof. Hanssens’s survey results, is largely irrelevant, because

                                                1
REBUTTAL WRITTEN DIRECT TESTIMONY                           CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 4 of 49
           Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 5 of 49




III.        Apple’s Experts’ Proposed Market is Too Narrow because it Focuses on Game
            Apps to the Exclusion of Other Apps

        13.       The role of market definition in economic analysis of antitrust issues is
instrumental: “[a]lthough market power and market definition have a role in antitrust analysis,
their proper roles are as parts of and in reference to the primary evaluation of the alleged
anticompetitive conduct and its likely market effects.” 1

        14.      Rather than begin their analysis with the allegations in the complaint, which
define the conduct at issue, Apple’s Experts focus their market definition on games, based on a
myopic focus on only one of Epic’s roles – developing games – and on only one Epic product –
Fortnite. That approach is incorrect for at least three reasons.

       15.       First, this approach fails to acknowledge that the allegations in the complaint do
not focus on games, or on conduct by Apple that is unique to games. The restrictions Apple
imposes on distribution of iOS apps outside the App Store and its requirement that developers
use Apple’s IAP payment solution for all in-app purchases of digital content apply equally to all
apps – games, magazines, streaming services, dating services, exercise apps, photography apps,
etc.

        16.       Second, this approach fails to recognize Epic’s role as a would-be competitor in
the distribution of apps. Apple’s Experts ignore Epic’s allegations that Apple’s conduct is
depriving Epic of the opportunity to compete with the App Store in distribution of iOS apps
through rules that apply to any competing iOS app distributor, regardless of the genre of apps it
seeks to distribute.

        17.       Third, this approach ignores the fact that Epic also develops non-game apps,
including Houseparty, a social networking app, and several apps for developers utilizing Epic’s
Unreal Engine. Apple’s Experts failed to consider any of these apps, and as a result, defined a
market that does not include them. That is a fundamental error; Apple’s Experts acknowledge
that the relevant market must include the products at issue – yet theirs does not.

        18.       Apple’s Experts also did not utilize the standard economic methodology for
defining a market. The standard technique for defining the relevant market is the hypothetical
monopolist test (“HMT”), one common articulation of which can be found in the Department of
Justice’s and the Federal Trade Commission’s Horizontal Merger Guidelines. This test considers
whether a hypothetical monopolist that controlled a relevant set of substitute products could
profitably impose a small but significant and non-transitory increase in price, or “SSNIP.” A
SSNIP is typically defined as a price increase of 5-10%. The insight of the HMT is that a
monopolist could only raise prices profitably if the products in the relevant market had
insufficient demand-side substitutes outside of that market. If substitutes exist such that enough

       1
      Salop, Steve (2000), “The First Principles Approach to Antitrust, Kodak, and Antitrust at
 the Millennium,” The Antitrust Law Journal, 68, 187-202, p. 188.

                                                 3
REBUTTAL WRITTEN DIRECT TESTIMONY                            CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
       Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 6 of 49




customers would substitute away from the products offered by the hypothetical monopolist,
rendering the price increase unprofitable, then the relevant market should be expanded to include
these other products because they are meaningful substitutes that constrain the hypothetical
monopolist.

       19.       In the context of this matter, the preliminary question begins by asking whether
supra-competitive pricing of iOS app distribution services (or iOS game transactions, to use
Apple’s Experts’ proposed perspective) would lead to enough substitution to other platforms by
developers, consumers, or some mix thereof, such that this supra-competitive pricing would be
unprofitable for Apple. The validity of this question and of the HMT is undisputed. However,
Apple’s Experts do not follow this standard methodology.

        20.       Without applying the HMT at all, Apple’s Experts assert a market that is both
too narrow (as discussed in this section) and too broad (as I discuss in the next section). The
market they propose is too narrow because Prof. Lafontaine simply asserts a supposedly
“intuitive” distinction between game apps and all apps, without performing any actual economic
analysis to support that distinction. Specifically, Prof. Lafontaine claims game transactions are
“distinct,” relying on Prof. Hitt’s analysis of competitive conditions and the concepts of the
Staples/Office Depot decision (Lafontaine, ¶27). However, neither she nor Prof. Hitt point to
evidence showing that the competitive conditions for the distribution of game iOS Apps are
meaningfully different from the competitive conditions for the distribution of non-game iOS
apps.

         21.      The direct way to answer the Court’s question and test whether the distribution
of games and the distribution of non-games are in the same market is to imagine separate
distribution channels for each, and apply a SSNIP test to the game distribution channel.
Specifically, consider a monopolist of game app distribution, including iOS game app
distribution, versus a monopolist of general-purpose app distribution (that may distribute games
too, as the App Store does). It is simply unreasonable to assume that the game app monopolist
could profitably impose a SSNIP under these circumstances, as we know from experience that
the App Store, as a general store, has no difficulty distributing game apps alongside other apps.
We would therefore expect a general store like the App Store to constrain the market power of a
hypothetical monopolist in iOS game app distribution. Apple’s Experts do not identify any
reason (let alone evidence) to suggest otherwise.

        22.       To try to distinguish games from other apps Prof. Hitt offers data showing
differences in the mix of transactions across app genres (Hitt, Figures 32-35, ¶¶123-128).
However, all of these transactions are processed through the same general store, utilizing the
same technology, generally subject to the same rules. The differences Prof. Hitt points to do not
show that game app distribution is materially different from non-game app distribution. The
different monetization strategies across these genres do not provide means for a hypothetical
monopolist of the distribution for any one specific genre of apps to profitably impose a SSNIP.

       23.       Profs. Lafontaine and Hitt also claim that games and non-game apps are distinct

                                                4
REBUTTAL WRITTEN DIRECT TESTIMONY                           CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
       Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 7 of 49




because games can be distributed on game consoles while other apps cannot, and thus game apps
have more distribution channels than do other apps. I discuss separately below why other
platforms, such as consoles, are not reasonable substitutes for mobile platforms for the
distribution of any apps, and are therefore irrelevant to the analysis. Regardless, this claim is
plainly incorrect – many iOS games are available only on mobile platforms; Prof. Hitt’s own
data shows that only a sliver of all iOS games are actually available on consoles (Hitt, Figure 3).
Conversely, many popular non-game apps, such as video and music streaming apps, for example,
are available on consoles. Ultimately, Apple’s Experts did not show that game apps, on average,
are available on more platforms than other apps – let alone analyze whether this would affect the
competitive dynamics of a hypothetical monopolist in a sub-genre of app, as discussed above.

IV.     Apple’s Experts’ Proposed Market is Too Narrow Because Game Transactions on
        Smartphones, Game Consoles and PCs Are Not Economic Substitutes

        24.       As noted above, the central question in defining a market is one of
substitutability. That is, what products (if any) would consumers turn to if faced with worsening
terms, such as higher prices or lower quality? The market suggested by Apple’s Experts is too
broad because it proposes substitutability among platforms without pointing to any evidence of
actual, meaningful substitution of users between them. In other words, it assumes that if Apple
raised the price of app distribution services on iOS, meaningful numbers of users of iOS game
apps would react by switching their game play and/or in-game transactions to other platforms,
such as PCs and consoles. That conclusion is not only unsupported by the evidence Apple’s
Experts, and specifically Prof. Hitt, present – the record evidence refutes it. Below, I show
several analyses of available data, all of which suggest that non-iOS platforms are not reasonable
substitutes to iOS for game apps.


            A. Empirical Evidence Shows That Different Platforms Are Used
               Incrementally, Rather Than as Substitutes

        25.       I examine the potential substitutability among the platforms identified by
Apple’s Experts by performing an empirical analysis of data on consumers who use these
different platforms. Because Fortnite is free to play for users and in-game purchases are
optional, I measure substitutability through the time spent playing Fortnite on a platform.

        26.      I begin the analysis with Figure 1, below, which provides statistics on U.S.-
based Fortnite players. As the Figure shows, iOS devices, PlayStation 4, and Xbox One are the
most popular platforms by size of the player base. However, comparing the platform usage –
measured by the average minutes per week by platform – iOS falls well behind these other
platforms. On average, console Fortnite players play five to seven times as many minutes per
week (245.31-318.77 minutes) as do iOS Fortnite players (47.37 minutes). A similar pattern
emerges when comparing total in-app purchase revenue – consoles generate four to eight times
the revenue that iOS devices do, on a per-player basis. The relationship between playtime and
revenue can be measured by calculating the “correlation coefficient” between these two

                                                 5
REBUTTAL WRITTEN DIRECT TESTIMONY                            CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
          Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 8 of 49




variables. Specifically, the correlation coefficient between monthly game play by platform and
monthly revenue by platform is equal to 0.65, indicating a strong positive correlation between
these variables. 2 This shows that generally, players who play more time on a platform tend to
spend more money on that platform, suggesting that users tend to transact on the same platform
on which they play the game and vice versa – users tend not to leave their platform of choice to
conduct transactions elsewhere.

                            FIGURE 1: SUMMARY STATISTICS OF
                           US FORTNITE PLAYERS BY PLATFORM
                                     By Primary Platform               Multi-Platform Users
                       Avg.         Players          Avg.   % of Weeks Platform     % of Weeks Platform
Platform           Minutes/Week   (Thousands)     Revenue      Was Not Used          Was Most Played
iOS                    47.37         1,907       $12.14           80.9%                   10.0%
Android                26.85          184         $6.62           89.6%                   4.5%
Windows                88.37          709        $51.05           64.7%                   30.1%
MacOS                  23.75          39          $8.78           92.3%                   4.6%
PlayStation 4         318.77         1,861       $97.64           19.0%                   77.9%
Xbox One              245.31         1,717       $94.12           25.1%                   71.2%
Switch                256.43          525        $52.26           52.7%                   39.2%


                 Source: PX-1045.

        27.        Figure 1 also compares the subpopulation of users who have played Fortnite
across multiple devices. The fourth column shows the portion of weeks that a multi-platform
user did not play on the specific device. For example, the first row of this fourth column shows
that multi-platform users who play on iOS (among other platforms) did not play on iOS in 80.9%
of weeks (and so did play on iOS in only 19.1% of weeks). On the other hand, multi-platform
users more rarely have weeks in which they do not play on consoles. For example, the
PlayStation 4 and Xbox One rows show that multi-platform users on these consoles do not use
those platforms in only 19.0% and 25.1% of weeks, respectively (and therefore do play on those
consoles in 81% and 74.9% of weeks, respectively). The rightmost column shows that multi-
platform users tend to use their consoles (and in particular PlayStation and Xbox) significantly
more than any other platform. As shown in Figure 1, Sony and Microsoft consoles are the most-
used platforms for multi-platform users in over 70% of weeks. This is further evidence that the
ways in which iOS devices and console devices are used for playing games are distinct – and, as
a result, that they are not substitutes.


      2
      The “correlation coefficient” is a standardized measure of how closely an increase in one
variable is associated with an increase (or decrease) in another variable. The correlation
coefficient always lies between -1 and 1, with a correlation of -1 indicating a perfect negative
correlation (when one variable increases, the other decreases) and a correlation of 1 indicating a
perfect positive correlation (when one variable increases, the other also increases). See PX-
1022 and PX-1023 for game play and revenue data by platform.

                                                 6
REBUTTAL WRITTEN DIRECT TESTIMONY                           CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
       Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 9 of 49




        28.       Next, I performed two sets of regression models designed to study changes in
Fortnite play patterns when users begin playing on a new device. My first analysis studies the
effect on total Fortnite playtime when a user begins playing on a second device. For the
purposes of this analysis only, I organize devices into one of four categories: (1) mobile devices
(iOS or Android), (2) the Switch, (3) home consoles (PlayStation or Xbox) and (4) PCs
(Windows or MacOS). My analysis studies the effect of a user beginning to play on a second
device after having already played Fortnite on another device.

        29.       My results are shown in Figure 2, where “+” indicates a statistically significant
increase in total playtime when adding a second platform and “--” indicates no statistically
significant change in total playtime. I observe 15 original-device/second-device combinations.
For 13 of those combinations, I find a statistically significant increase in total playtime when the
user begins playing on a second device. When users add a device, they play Fortnite more. That
means that play on an additional platform leads to distinct, incremental use, separate from play
on the original device, rather than substitution of play time among the different platforms.

     FIGURE 2: STATISTICAL TEST FOR A CHANGE IN PLAY TIME ASSOCIATED
                  WITH A SECOND GAME PLAYING PLATFORM
                                                                 Original Platform
                                                      Mobile                 Home
                                                                 Switch                  PC
                                                      Device                Console
              Second Platform
                User Adds a




                                 Mobile Device           +          +           +        +
                                 Switch                  +                      +        +
                                 Home Console            +          +           --       +
                                 PC                      +          --          +        +

             Source: PX-1024.

        30.       Next, I perform an additional set of regressions similar to the above analysis,
except this time I studied only the change in playtime on the original device once a user begins
playing on a second device. Figure 3 shows the results of the statistical tests demonstrating
whether mobile devices, Switch, PCs, and home consoles are substitutes. Specifically, I test how
playtime on the users’ first device changed when they add a second device. There could be three
potential results of this analysis.
                 •        First, a statistically significant increase in playtime on the first device would
                          be consistent with complementarity between the platforms, because adding a
                          second device leads to an increase in playtime on the original device.
                 •        Second, a statistically significant decrease in playtime on the first device
                          would be consistent with substitution, because the user is playing less on the
                          first device now that they have a second, which is the switching behavior that
                          is at the heart of the relevant market inquiry.

                                                        7
REBUTTAL WRITTEN DIRECT TESTIMONY                                        CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
      Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 10 of 49




               •        Third, no statistically significant change in playtime on the first device would
                        suggest that users’ demand for game play on the two platforms addresses a
                        demand that is separate and unrelated to the demand satisfied by play on the
                        first device.

         31.       Thus, the first or third cases are empirical evidence that the platforms are not in
the same market because users do not substitute one platform for another. Figure 3 shows these
results: “C” indicates statistically significant complementarity between platforms, “S” indicates
statistically significant substitutability, and “--” a statistically insignificant result.

     FIGURE 3: STATISTICAL TEST FOR COMPLEMENTARY AND SUBSTITUTE
                        GAME PLAYING PLATFORMS

                                                               Original Platform
                                                     Mobile                Home
                                                               Switch                PC
                                                     Device              Console
               Second Platform
                 User Adds a




                                 Mobile Device            C       C        C         C
                                 Switch                   --               --        --
                                 Home Console             --      S        S         S
                                 PC                       C       --       --        --

              Source: PX-1027.

        32.       Figure 3 shows that mobile devices tend to be associated with complementary
game play – a user who already plays Fortnite on a home console, PC, Switch, or mobile device,
and then begins playing Fortnite on a mobile device (or on a second mobile device), increases
their play time on the original device. 3 This result is not surprising. Smartphones are inherently
different from PCs and consoles. Games can be played on a smartphone virtually anywhere, but
its small screen and limited hardware are not optimized for playing graphically intensive games.
Thus, a smartphone cannot be a good substitute for an available higher-end platform optimized
for playing games, and this empirical analysis supports that observation.

        33.      Similarly, as we would expect, home consoles tend to be substitutes for other
non-mobile platforms including rival consoles and PCs – but not for smartphones, which can be
used outside of the home in many places a console cannot be used. That is, when a console user
adds a second console they play less on the first (which makes sense, because there are only so
many “home” or “wired” hours available for playing games). The same is true when a Switch
user adds a home game console – they substitute hours from their Switch to their new home

     3 Note that, in this analysis, tablets are considered mobile devices. Thus, mobile device
 users who begin playing on a second mobile device may be users who were initially playing on
 a smartphone, and subsequently began playing on a tablet as well.

                                                      8
REBUTTAL WRITTEN DIRECT TESTIMONY                                 CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
      Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 11 of 49




console.


            B. Most of Apple’s Experts’ Analyses Do Not Even Purport to Demonstrate
               Actual Substitution

                               1. Developers Do Not View Different Platforms as
                                  Competitively Sufficient Substitutes

        34.        Prof. Hitt presents several analyses, on which Prof. Lafontaine relies
(Lafontaine, ¶¶26-27), showing that developers use multiple platforms to publish games (Hitt,
Sections III.A, III.B, III.C, and III.D). Prof. Hitt says this analysis “strongly support[s]” his
overarching conclusion that “[f]rom the perspectives of both developers and consumers, the App
Store is a substitute for, and competes with, other digital game transaction platforms” (Opinion
1). However, use of a platform is simply not sufficient to show competitively meaningful
substitution between platforms, such that one can use such evidence to properly define a relevant
market. Prof. Hitt lays out four main arguments, but all are unsupported by the evidence he
presents. Rather, his evidence is more consistent with the conclusion that the different platforms
are distinct distribution channels from the point of view of developers, and should accordingly be
in distinct markets separate from the Apple App Store.

        35.       First, Prof. Hitt argues that “[g]ame developers have the option to make
transactions through many platforms besides the App Store” (Hitt, Section III.A.) His only
support for this assertion is that there exist several platforms or stores on which game
transactions are offered, and developers could choose to develop versions of their games to allow
transactions on multiple platforms or stores (Hitt, Figure 1, ¶¶24-26). But the data presented by
Prof. Hitt suggests the opposite conclusion: that developers must develop games for each specific
platform to reach discrete sets of users that they cannot reach otherwise. There would be no need
for developers to offer games through multiple distribution channels if each platform was a good
substitute for other platforms. If this were the case, by distributing games only through one
platform, developers could reach all or most users, yet would not incur the substantial costs
associated with platform-specific development and maintenance of their app. Moreover, if
developers like Epic could unilaterally shift transactions from one distribution platform to
another, they would do so, because developers enjoy a more favorable revenue split on
storefronts like the Epic Games Store than they do on iOS. The fact that developers nonetheless
distribute through the App Store and bear the much higher commissions collected by Apple is
strong evidence that they cannot switch their transactions elsewhere.

        36.       Second, Prof. Hitt states that “[m]any game developers choose to use multiple
transaction platforms to make game transactions with consumers for a single game” (Hitt,
Section III.B). Prof. Hitt cites two facts in support: (1) there is high overlap for the top 25 games
between iOS and other platforms (especially Android) (Hitt, Figures 2-3, ¶¶30-31) and (2)
popular games like Minecraft, Roblox, and Fortnite are available on many platforms (Hitt,
Figures 4-6, ¶¶32-38). Neither fact supports his overarching opinion on substitution.


                                                  9
REBUTTAL WRITTEN DIRECT TESTIMONY                             CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
      Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 12 of 49




        37.        Here too, Prof. Hitt neglects the fact that developers who choose to distribute
their apps on multiple platforms are actually targeting discrete sets of users, with different use
characteristics across platforms. For instance, developers do not consider the choice between the
Apple App Store and Google Play as alternatives through which they can reach the same users.
Developers spend effort to evaluate each platform specifically because they recognize that by
developing for one platform, but not another, they are choosing to address the demand of one
distinct set of users and uses, while foregoing others. Prof. Hitt does nothing to address that
point – and most importantly does not establish high cross-use ownership of devices for the same
use, which is the salient question here.

        38.       Further, Prof. Hitt’s own analysis shows minimal overlap in game titles between
iOS and consoles. By his own analysis, only 12-16% of the top 25 iOS apps are available on any
console (Hitt, Figure 3). His finding that nearly all popular iOS apps are also on Android is
unsurprising, as it is consistent with the separate groups of mobile users (iOS versus Android
users), that each accesses. Finally, his finding of extensive overlap with PCs overstates this
overlap in several important ways.
               •   Prof. Hitt considers iOS games to be “available” elsewhere even when the
                   mobile version of the game is different from the console or PC version of the
                   game. For example, Prof. Hitt considers the free-to-play mobile game “PUBG
                   Mobile” to be available on PC and consoles that support the non-mobile, paid
                   game “PUBG.” However, Prof. Hitt’s PUBG citation does not list iOS
                   devices on the list of platforms supported by the game. 4 As another of Prof.
                   Hitt’s sources explains, if “mobile players with fiddly touch controls” had to
                   play PUBG with PC players, they would “hardly stand a chance.” 5 As such,
                   Hitt overstates the overlap in common titles between iOS and PCs.
               •   Many of the articles Prof. Hitt relies on to assert that particular mobile games
                   can be played on PC require the user to “emulate” a smartphone on their
                   computer. That is, to run a piece of software that gives a PC similar
                   functionality as a smartphone. This allows the user to operate the mobile
                   game app only inside of this “smartphone emulator” – of course without the
                   mobility and flexibility of a smartphone. Other articles Prof. Hitt relies on
                   require equally onerous alternatives, such as following an eleven-step
                   procedure to play the mobile app “Wordscapes” online. 6 These options are a

     4 The “Support” tab on pubg.com lists four platforms on which the game is supported. iOS
is not included in this list.
     5 Lawver, Bryan, “PUBG cross-platform support: Everything we know,” digitaltrends,

September 22, 2020, available at https://www.digitaltrends.com/gaming/pubg-cross-platform-
play-support/ (last accessed April 25, 2021).
     6 Kwan, Michael, “Where to Play Wordscapes Online (No Download),” WordFinder,

August 14, 2020, available at https://wordfinder.yourdictionary.com/blog/where-to-play-
wordscapes-online-no-download/ (last accessed April 26, 2021).

                                                10
REBUTTAL WRITTEN DIRECT TESTIMONY                            CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
      Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 13 of 49




                   far cry from the streamlined, frictionless option of playing a game in a native
                   app on one’s phone.
               •   In some cases, Prof. Hitt provides no valid source at all to support his claims
                   that a particular game app is available on the PC. 7
               •   Prof. Hitt includes in his analysis apps that are available on a PC only as web
                   apps, as opposed to native apps. The record, however, is replete with
                   evidence that web-apps are inherently bad substitutes to native apps.

        39.       After correcting for the inaccuracies described above, the overlap between iOS
and PC game apps shown in Prof. Hitt’s Figure 3 decreases substantially. Of the top 25 iOS
game apps Prof. Hitt identifies (by number of downloads in Fiscal Year 2019) only 48% (12 out
of 25) are available to play on PC, either through the developer’s website, or through a popular
storefront like the Microsoft Store or Steam. This includes games that are only available to play
through web apps. This is far lower than the 88% of iOS apps that Prof. Hitt originally identified
as available on both platforms. When considering the platforms on which popular games are
available, Figure 10 below lists only games that are natively available on PC, showing the
numbers are even lower.

        40.       Third, Prof. Hitt claims that “[d]evelopers, including Epic, treat the [Apple] App
Store and other game transaction platforms as substitutes for making game transactions” (Hitt,
Section III.C). To substantiate this claim, Prof. Hitt provides documentary evidence “show[ing]
that developers consider the relative benefits of different game transaction platforms along
multiple dimensions in deciding on what platforms to transact.” He also points to documents
that Epic purportedly “considered” the App Store and other transaction platforms before deciding
to focus on launching on iOS before Android, rather than both simultaneously. Again, Prof. Hitt
misinterprets this evidence. Choosing one platform before another does not show the two are
substitutes. Ultimately, and in short order, Epic launched Fortnite on both iOS and Android. If
they really were substitutes, Epic would have chosen one in lieu of the other, to avoid the
platform-specific costs.

         41.      Fourth, Prof. Hitt claims that “[g]ame developers who have decided to make
games for iOS devices have multiple options for making paid transactions with iOS users outside
of the App Store, even for content consumed on iOS apps” (Hitt, Section III.D). To substantiate
this claim, Prof. Hitt points to two features that he claims allow users to circumvent the Apple
App Store: first, developers who allow users to “link” accounts across devices (like Epic allows
with Fortnite), and second, virtual currencies, such as Fortnite’s V-Bucks, which allow users to
buy content that is accessible across platforms. As a threshold matter, it is important to note that

     7 For example, Prof. Hitt provides one source indicating the platforms on which the game
app “Guns of Glory: Conquer Empires” is available in his backup materials. The source he
provides is a hyperlink allowing the user to download a game with a different title (“Guns of
Glory: The Iron Mask”) in the Google Play Store. The source makes no mention of PC support
for the game app. See the file “ex_19-22 42-43.xlsx” in Prof. Hitt’s backup materials.

                                                11
REBUTTAL WRITTEN DIRECT TESTIMONY                            CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
      Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 14 of 49




Prof. Hitt’s definition of the product market includes “initial downloads, re-downloads, and
updates” (Hitt, ¶21), none of which can be facilitated by another store. Prof. Hitt’s suggestion
here is therefore directed at only one type of transaction – in-app purchases – which he suggests
could be substituted for purchases outside the app. In other words, in order to use the features
Prof. Hitt points to in order to avoid the App Store, a game player using her iOS device would
have to first stop playing on her iOS device, log onto her console or PC to make a purchase, then
leave that device and return to her iOS device. It is unclear how a user would accomplish this
series of steps while away from home. It is also unclear how Prof. Hitt intends to impose this
additional friction on users without losing substantial transaction volume; Prof. Hitt does nothing
to address the commercial viability of this proposal. Moreover, Prof. Hitt does not even show
that users play games near-simultaneously on multiple devices. On the contrary, the empirical
evidence shows Fortnite users do not operate in this manner. Overwhelmingly, users in a given
month only use one platform (see Figure 14 below). Prof. Hitt’s claim here is little more than
speculation that is disproved by actual data. Moreover, this hypothetical behavior is made even
more unlikely by the anti-steering provisions in Apple Developer Guidelines, which restrict
developers from directing their users to other platforms on which digital goods may be
purchased.

                              2. Users Do Not View Different Platforms as Competitively
                                 Sufficient Substitutes

        42.      Similar to the flawed analysis for developers, a large portion of the analysis by
Prof. Hitt (on which Prof. Lafontaine relies), and the entirety of the survey conducted by Prof.
Hanssens, do not address user substitution (Hitt, Sections III.E, III.F, III.G, and III.H). Rather,
these experts focus mainly on device ownership, and, in the case of Prof. Hanssens’s survey, the
even broader question of device access. While ownership or access to products are necessary for
substitution, even Apple’s Experts concede that users would not go out and buy additional
devices due to an increase in the price of apps, they are not a sufficient condition to show
products are substitutable. Users can and do own or have access to distinct products with
different use characteristics. Therefore, the data presented does nothing to distinguish substitutes
from non-substitute goods (i.e., those used in addition to, or even as complements to, each other).
Apple’s Experts did not endeavor to test for substitutability directly, an issue that I remedy. I
address below each of Prof. Hitt’s three analyses presented in sections III.E through III.H.

                   i.    Having access to a device does not demonstrate a willingness to
                         substitute between devices or to multi-home

        43.       Prof. Hitt claims that consumers multi-home because they “use, own, or have
access to multiple devices on which game developers offer games” (Hitt, ¶55). This is based on
Prof. Hanssens’s survey, the headline result which is that 92% of surveyed iOS users have stated
that they “regularly used” some other electronic devices, for some purpose, in the last 12 months
(Hitt, Figure 9). This reasoning is deficient for several reasons.

       44.       First, this says nothing about users’ ability or interest in substituting one

                                                 12
REBUTTAL WRITTEN DIRECT TESTIMONY                             CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
      Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 15 of 49




platform for another, either generally, or specifically in the context of game playing or game
transactions. In fact, the regular concurrent use of multiple electronic devices – which typically
come at considerable cost to the user – is strong evidence that these goods are used
incrementally, for distinct purposes, rather than as substitutes. As a matter of basic economics,
consumers gravitate more strongly towards using only one good if the goods are closer
substitutes. For example, if a consumer viewed Coke as a close substitute to Pepsi, but preferred
Coke, they would be unlikely to purchase much (if any) Pepsi given the choice between the two.
In the extreme case of “perfect substitutes,” two goods can be used in the exact same way, thus,
the consumer would only ever own and use one good (especially when it has a high per-unit cost
like a gaming console). The fact that iOS users are “regularly using” other devices is the
hallmark of non-substitutable goods. Mobile and non-mobile devices are not good substitutes
because they are differentiated across many dimensions, such as computing and graphical power,
portability, and wireless capability. Moreover, Prof. Hanssens’s survey does not consider
important factors that would offer even indirect evidence of substitutability (or not) between
devices, for example, whether user devices are personal or work devices. A user who owned two
devices – one for work and one for personal use – would be more likely not to be using those
devices as substitutes, because they serve distinct purposes.

        45.      The “evidence of multi-homing” described by Apple Experts in this case
indicates instead that customers use different platforms serially, rather than in parallel, to address
different needs. Thus, the products are not substitutes. If consoles and mobile phones were
reasonable substitutes with respect to games, as Apple’s Experts posit, consumers would have no
reason to spend hundreds or thousands of dollar to buy these specialty devices and the attendant
games, because virtually every user of game consoles already has a mobile phone. Users take
advantage of the products on different platforms to accommodate different, non-substitute use
cases.

        46.       Second, having access to, or regularly using an electronic device in general,
does not indicate a consumer’s ability or willingness to multi-home in order to access digital
games, despite Prof. Hitt repeatedly conflating these concepts (Hitt, Section III.F). Apple App
Store users and iOS Fortnite players could use laptops for many purposes that are unrelated to
playing games, such as word processing, emailing, or web browsing. Thus, the mere finding by
Prof. Hanssens that 71% of iOS App store users and 80% of iOS Fortnite players “regularly
used” a laptop in the last 12 months (Hanssens, Exhibit 8) is not indicative that survey
respondents used these devices for the same or similar purposes as the iOS device – so-called
“multi-homing,” nor is it an indication that these laptops are even capable of running Fortnite.
These data provide no indication of multi-homing. In contrast, Fortnite data shows that the vast
majority of Fortnite users in general, and iOS users in particular, do not multi-home, in the sense
that they do not use multiple platforms for the same purpose, i.e., to play Fortnite. I illustrate
this point in Figures 14 and 15 below.

      47.      For example, one could regularly use multiple devices for work, such as a
company-issued PC or a mobile phone, without having the ability to install, update, or play
games on them. Similarly, one could sometimes use a friend’s device, such as a game console,

                                                 13
REBUTTAL WRITTEN DIRECT TESTIMONY                              CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
      Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 16 of 49




without having the ability to use it in the same manner as one’s own personal device. Nor would
they have the ability to increase their use of the friend’s console in the face of a SSNIP on game
distribution on their personal iPhone. Yet Prof. Hanssens explicitly directed survey respondents
to include friends’ devices when considering the devices to which survey respondents had access
– without regard to their ability to use these devices as substitutes to their personal devices in the
face of a SSNIP:

                “Next, we are interested in understanding what other types of
                smartphones, if any, were available for you to regularly use in the
                last 12 months but that you did not regularly use. An example
                would be the smartphone of a member of your household or
                of a friend that you could have regularly used but that you did
                not regularly use in the last 12 months.” (emphasis added,
                Hanssens First Report, Appendix G-1, question A20.)

        48.       Prof. Hitt relies upon the response to this question when he considers the set of
devices that impose a competitive restraint on iOS game app distribution. This is clearly wrong.
Most obviously, a friend’s device is of no use in facilitating game app downloads and game
updates, both of which Prof. Hitt acknowledges to be transactions at issue in his market
definition (Hitt, ¶21). A friend’s device is also of no use for in-app transactions; it is simply
untenable to suggest that many (or any) consumers facing a 5-10%increase in the price of app
distribution on their personal iPhone would turn to making their future in-app gaming
transactions, across multiple games, on the console of a friend. Apple’s Experts conducted no
survey and provided no evidence suggesting this is a reasonable, or possible, scenario.

        49.       Third, apparently recognizing that no consumer would go out and buy a console
due to a SSNIP on iOS game apps, Profs. Hitt and Lafontaine should have recognized that a
consumer that did go out and buy a console is likely using multiple devices incrementally (rather
than as substitutes) for game playing. The data that Prof. Hitt presents, absent further analysis, is
consistent with both use as substitutes and incremental or even complementary use (Hitt, Figures
9, 13, 20). My regression analysis, discussed above, directly tests whether consumers’ use of
multiple devices to play Fortnite reflects actual substitution, and finds that it does not.

                   ii.   Most iOS Fortnite users do not multi-home

        50.       Prof. Hitt “assessed the degree to which consumers play games across multiple
devices” (Hitt, ¶55). Here again, Prof. Hitt relies on a finding by Prof. Hanssens that 92% of
survey respondents who are iOS Fortnite users also play some games on non-iOS devices. Prof.
Hitt also points to Epic’s data that 36% of iOS Fortnite users also play Fortnite on non-iOS
devices. But that datum means that the vast majority of users – 64% – played Fortnite only on
iOS. And the remaining 36%, who have at some point played on multiple platforms, do so very
sporadically. Figure 1 above, for example, showed that 81% of iOS Fortnite players who also
use another device do not play on iOS in any given week. In other words, these are essentially

                                                 14
REBUTTAL WRITTEN DIRECT TESTIMONY                              CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
      Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 17 of 49




single-homers who extend their play to iOS only rarely. The fact that someone might one time
play on another platform (which is what Prof. Hitt measures) is not evidence of competitively
meaningful substitution.

                  iii.   Fortnite is not representative of other iOS apps

         51.        Prof. Hitt assessed “the degree to which consumers could multi-home within the
most popular games” (Hitt, ¶55), by studying Fortnite. As a threshold matter, that consumers
“could” do something is not the relevant standard for market definition – rather, it is what they
are likely to do and if a change in their behavior, such as substituting away from a product, is
likely to restrict prices. Moreover, Prof. Hitt’s evidence is nothing more than confirmatory that
some Fortnite users access Fortnite from multiple devices and make transactions on multiple
devices. Even then, however, Prof. Hitt’s presentation of the evidence is misleading. Prof. Hitt
studies Fortnite users who access Fortnite on iOS and where they make purchases. He finds that
75.9% make no purchases, 15.8% purchase only on non-iOS platforms, 5.6% purchase only on
iOS, and 2.8% purchase on both iOS and non-iOS platforms (Hitt, Figure 15). Prof. Hitt claims
this indicates that game transaction platforms are substitutes to the App Store for paid game
transactions. However, this confuses what can happen with what is likely to happen. Compared
to the 24.2% of iOS users who make a purchase, only 2.8% do so on multiple platforms. All of
the other iOS users making any purchase only use iOS or only use another platform. Prof. Hitt
has not drawn the obvious conclusion that there is thus very little multi-homing in transactions
(2.8% out of 24.2%), but instead concluded there could be more multi-homing.

        52.       Significantly, Prof. Hitt relies extensively on Fortnite data to support his cross-
platform market definition (Hitt, Section III.E, II.G, III.H). This overlooks the fact that Fortnite
is a uniquely cross-platform game (as I elaborate on in Section IV.D), and as such is not
representative of typical game development, game playing, or game transactions as a whole.
Thus, the high level of single homing reflected even in the data from a uniquely multi-platform
game such as Fortnite certainly refutes any notion that there is a relevant cross-platform game
app distribution market. And even if Prof. Hitt could use the Fortnite data to show substitution
between platforms (which he does not), that would still not prove a cross-platform game app
distribution or game transaction market, because that data cannot substantiate substitutability for
the hundreds of thousands of game apps that are not available across as many, or even any, non-
mobile platforms.


             C. Apple’s Experts’ Analyses That Purport To Demonstrate Substitution
                Across Platforms are Flawed

       53.       Although Prof. Hitt focuses the bulk of his analysis on ownership and access to
multiple devices that, as shown above, cannot show substitution (let alone enough to prove his
game transaction market), he offers a few studies he claims show actual substitution. None does.
Below, I address four analyses put forth by Prof. Hitt: of users who download on iOS a console
“game transaction app”; of the launch of Fortnite on Switch; and of each of Spotify’s and

                                                 15
REBUTTAL WRITTEN DIRECT TESTIMONY                             CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 18 of 49
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 19 of 49
      Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 20 of 49




group on the Nintendo Switch following the launch of Fortnite. He only studies relative
spending on iOS. Even if his were analysis was correct that Fortnite players reduced spending
on iOS (it is not, as I show next), he has not shown that the spending moved to Switch (as
opposed to a reduction in total spending or spending moving to another platform). Thus, his
claim that his analysis shows substitution between iOS and Switch is thus baseless.

       60.      Second, Prof. Hitt has presented a misleading index of spending by the
treatment and control group over time (i.e., the change in the sum of every individual user’s
spending in each group) (Hitt, Figure 18):
               •   Prof. Hitt aggregates spending from all 456,675 users in his treatment group
                   and all 13,198,010 users in his control group and constructs an index where
                   March 2018 is set to a baseline of “100”, with all subsequent months’ values
                   showing spending relative to the total spending in March 2018 ($587,872 for
                   the treatment group and $5,188,220 for the control group).
               •   Prof. Hitt’s indexing methodology obscures the fact that the two groups are
                   markedly different in their spending habits. At the start of the analysis in
                   March 2018, each user in the treatment group spent on average $1.29 on iOS,
                   while each user in the control group spent on average less than one third of
                   that amount – only $0.39. Given the disparate starting points, a $1 increase
                   for both would constitute a considerable 78% increase for the treatment group,
                   but a much larger 256% increase for the control group. Plotting actual
                   changes rather than indexed changes fixes this confusion.
               •   Using the very same data used by Prof. Hitt, I plot the per-user figures in
                   dollars in Figure 5 below. This reverses Prof. Hitt’s conclusion. Per-user
                   spending in dollar terms starts higher for the treatment group and increases
                   more following the June 2018 launch of Fortnite on the Switch – an increase
                   of $4.03 per user in the treatment group by July 2018, compared with an
                   increase of $1.89 per user in the control group. That is, Prof. Hitt’s claim that
                   “Fortnite users who accessed the game on both iOS and the Nintendo Switch
                   in June 2018 […] spent less in the App Store in June 2018 and subsequent
                   months (particularly in the months immediately after June 2018) compared to
                   other iOS users” is flat out wrong (Hitt, ¶90).




                                                18
REBUTTAL WRITTEN DIRECT TESTIMONY                            CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 21 of 49
      Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 22 of 49




is whether users shifted all or a significant portion of their spending from iOS to the Switch
(consistent with substitution), or whether they shifted none (or little) spending to the Switch and
instead spent more on Fortnite in total (inconsistent with substitution). The same holds true for
share of time spent playing on a platform.

        63.      Consider a simple example of a user who spent $100 on Fortnite while playing
on her iPhone prior to the introduction of Fortnite on the Switch. The “share” of revenue on the
iPhone is 100% in Prof. Hitt’s analysis. She then buys a Switch. Perhaps she substitutes $50 of
spending to the Switch, i.e., she spends $50 on each platform. She could also increase her iOS
spending by spending an extra $100 on the Switch, i.e., she spends $200 in total. Prof. Hitt’s
flawed analysis would show a 50% revenue share in both circumstances, and his analysis
therefore cannot distinguish substitutability from a product used in an incremental (or even
complementary) fashion.

        64.       A correct analysis looks at the change in actual spending and game play, by
platform, after a user starts playing on a Switch to separately identify substitutability and
incremental use of another platform. Figure 6 is a replication of Prof. Hitt’s Figure 19, corrected
to show revenue by month for Fortnite users who played on both iOS and the Switch in June
2018, the same population analyzed by Prof. Hitt. Figure 6 shows that iOS revenues are
essentially flat between the months just before and just after the Switch’s Fortnite release – that
is, iOS players do not substitute meaningful spending away from iOS and towards Switch.
Rather, as the bar graphs show, the introduction of Fortnite on the Switch largely just increases
total spending (i.e., the pink bars on the top are additive to the other bars, which are relatively
constant over the months after the release of Fortnite on the Switch). In fact, iOS revenue in the
month after the introduction of Fortnite to the Switch actually increases, contradicting Prof.
Hitt’s conclusion. Figure 7 provides the same analysis for gameplay, with essentially the same
results. The Switch data thus refute, rather than prove, substitution, consistent with my
regression analysis discussed above.




                                                20
REBUTTAL WRITTEN DIRECT TESTIMONY                            CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 23 of 49
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 24 of 49
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 25 of 49
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 26 of 49
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 27 of 49
      Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 28 of 49




“[c]onsumers therefore substituted transactions through the App Store for transactions on other
transaction platforms as well as through the Netflix website” (Hitt, ¶105). But Prof. Hitt fails to
show how much of that revenue came from iOS before or after Netflix’s change in practice;
whether there was any change in Netflix’s growth trend; and whether usage of Netflix on iOS
was affected (and if so, how). In short, he does not show any evidence of substitution. In
addition, all of the other shortcomings of Prof. Hitt’s Spotify analysis discussed above (e.g., that
Netflix is a “sign up once” subscription subject to Apple’s “reader” rule) are present here, too.


            D. Different Game Platforms are Technologically Distinct, Which Means Their
               Distribution Channels Are Not Functional Substitutes

                               1. Smartphones and PC/Consoles Have Starkly Different
                                  Hardware

        73.       Apple’s Experts claim a market that exists across starkly different devices:
mobile iOS and Android devices; Windows- and MacOS-based computers; and PlayStation,
Xbox, and Switch consoles. In lumping these devices together, Apple’s Experts fail to account
for the considerable differences between the physical, technological, and functional attributes of
these platforms. This is another example where Prof. Lafontaine’s emphasis on “intuitive”
groupings fails; there is nothing intuitive about suggesting that a PlayStation 4 and an iPhone are
close substitutes, for gaming or anything else.

        74.       First, a small mobile device touchscreen simultaneously serves as an integrated
visual output and a controller for mobile device games, requiring users to control mobile games
through thumb taps or swipes on the screen. In contrast, PC and console systems require
multiple pieces of hardware. In addition to a much larger video output device like a TV or a
computer monitor and a PC or console unit itself, these typically include one or more handheld
controllers with multiple buttons and joysticks for console systems; and a traditional QWERTY-
style keyboard and a computer mouse for PC systems. (The Switch is the only exception in this
regard: while it operates as a console, it also has a handheld mode that allows a user to use
dedicated controls and a 6.2-inch diagonal touchscreen. As discussed below, the attributes of the
Switch, even in handheld mode, are very different from an iPhone’s attributes.)

         75.      Second, intensive processing required for high definition graphics on gaming
consoles and PC uses significantly more power, generates more heat, and requires more cooling
in order for the computer processors to continue to function and perform properly. Cooling
systems for consoles and gaming PCs are large, and sometimes even liquid-based. Mobile
devices have the strict size and weight limitations in order to fit in the palm of a hand, and cannot
utilize similar cooling systems to remove excess heat. They lack fans and, in the case of the
iPhone (which is marketed as dust and waterproof), even air vents.

       76.      Third, while mobile devices are typically seen as inferior to PCs and consoles
for game playing with respect to user inputs, audiovisual output, processing power and


                                                 26
REBUTTAL WRITTEN DIRECT TESTIMONY                             CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
      Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 29 of 49




responsiveness, they offer unparalleled portability and connectivity while on the move – a
defining feature of mobile devices. Mobile devices also offer functionality that is unique to their
mobility, such as cameras and GPS. No PC or console comes close to the mobility of an iPhone;
the Switch is the only console that offers some portability, but absent a cellular connection, it is
largely limited to play within the user’s home (it also lacks a camera, a GPS, an accelerometer,
and a gyroscope, all of which are used in mobile gaming).

        77.       Hardware differences between gaming platforms drive large differences in
mobile and non-mobile game design. Mobile users cannot control a game as nimbly or precisely
as do users utilizing a mouse or controller on a PC or console connected to a large screen.
Together with less processing power and the need to manage battery life, mobile game graphics
must remain simple to render, view, and manipulate on a small screen. Conversely, constant
internet connectivity, a camera, and a GPS are integral to design of mobile games like the
blockbuster Pokémon Go – a game that no PC or console can support.

                              2. Due to Differences in Hardware, Mobile Games and
                                 PC/Console Games are Very Different

        78.      The upshot of the above is that smartphone games are different in the nature of
game play, users, and monetization models from games on consoles and PCs. As Figure 9
shows, in 2020, U.S. console revenues, PC revenues, and mobile game revenues came from very
different sources.




                                                 27
REBUTTAL WRITTEN DIRECT TESTIMONY                            CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
      Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 30 of 49




  FIGURE 9: 2020 US VIDEO GAME REVENUE BREAKDOWN AND TOTAL




  Source: PX-1025.

        79.       Figure 10 shows that, whereas there is large overlap between the catalogs of
popular games on PC, PlayStation 4, and Xbox – all static platforms – due to the differences
between mobile and non-mobile game playing, most top mobile games are released only on
mobile platforms. This is in contrast to Prof. Hitt’s unreliable study I discussed earlier that had
similar findings for consoles, but not PC, because he included different versions of games, games
not available on the standard PC stores, and games available only through emulators or web
browsers.




                                                28
REBUTTAL WRITTEN DIRECT TESTIMONY                            CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
           Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 31 of 49




                             FIGURE 10: POPULAR GAMES BY PLATFORM
                                                                     Gross Revenue (Million USD)/
Platform                                              Game                     Units Sold (Million)                        Available Platforms
[A]                                                     [B]                                     [C]                                         [D]

            [1]             Honor of Kings / Arena of Valor                                  9860                         Android, iOS, Switch
            [2]                             Monster Strike                                   9090                           Android, iOS, 3DS
            [3]                          Puzzle & Dragons                                 $7,000†                                 Android, iOS
            [4]                               Clash of Clans                                 7000                                 Android, iOS
            [5]                               Pokémon GO                                     6460                                 Android, iOS
            [6]                          Candy Crush Saga                                    5730                    Android, Fire OS, iOS, PC
            [7]                              PUBG Mobile*                                  $4,300                                 Android, iOS
            [8]                          Fate/Grand Order                                 $4,000†                                 Android, iOS
            [9]                           Garena Free Fire                                   3130                                 Android, iOS
           [10]                                 Clash Royale                                 3000                                 Android, iOS
           [11]                     Game of War: Fire Age                                 $2,800‡                                 Android, iOS
           [12]                                  Lineage M*                                $2,800                                 Android, iOS
           [13]                                       Roblox                                 2500                      Android, iOS, PC, Xbox
           [14]               Dragon Ball Z: Dokkan Battle                                $2,000†                                 Android, iOS
           [15]                    Candy Crush Soda Saga                                  $2,000†                             Android, iOS, PC
 Mobile
           [16]               Summoners War: Sky Arena                                       2000                                 Android, iOS
           [17]                                 Coin Master                                  2000                                 Android, iOS
           [18]                      Lineage 2: Revolution                                   1962                                 Android, iOS
           [19]                              Gardenscapes                                    1900                             Android, iOS, PC
           [20]              Marvel Contest of Champions                                     1581                                 Android, iOS
           [21]                         Disney Tsum Tsum                                  $1,500†                                 Android, iOS
           [22]                Fantasy Westward Journey                                   $1,500‡                             Android, iOS, PC
           [23]                                   AFK Arena                               $1,450‡                                 Android, iOS
           [24]                                Homescapes                                    1400                             Android, iOS, PC
           [25]                                     Hay Day                                  1400                                 Android, iOS
           [26]                                   Knives Out                                 1362               Android, iOS, PC, PS4, Switch
           [27]                                Lords Mobile                               $1,321‡                    Android, iOS, PC, Fire OS
           [28]                                      Fortnite                                1200           Android, iOS, PC, PS, Xbox, Switch
           [29]               Star Wars: Galaxy of Heroes                                    1200                                 Android, iOS
           [30]                                     Onmyoji                               $1,129‡                             Android, iOS, PC

           [31]                       Marvel's Spider-Man                                       20                                          PS
           [32]                        Grand Theft Auto V                                    19.39                                PS, Xbox, PC
  PS4      [33]                   Uncharted: A Thief's End                                   16.25                                          PS
           [34]                   Call of Duty: Black Ops 3                                  15.09                                PS, Xbox, PC
           [35]                   Red Dead Redemption 2                                      13.94                         PS, Xbox, PC, Stadia

           [36]                        Mario Kart 8 Deluxe                                   33.41                                     Switch
           [37]             Animal Crossing: New Horizons                                    31.18                                     Switch
 Switch    [38]                Super Smash Bros. Ultimate                                    22.85                                     Switch
           [39]     The Legend of Zelda: Breath of the Wild                                  21.45                               Switch, Wii U
           [40]           Pokémon Sword/Pokémon Shield                                       20.35                                     Switch

         [41]                           Grand Theft Auto V                                    8.72                                 PS, Xbox, PC
         [42]                      Call of Duty: Black Ops 3                                  7.37                                 PS, Xbox, PC
Xbox One [43]                             Call of Duty: WWII                                  6.23                                 PS, Xbox, PC
         [44]                      Red Dead Redemption 2                                      5.77                         PS, Xbox, PC, Stadia
         [45]                                      Minecraft                                  5.43    Android, iOS, PS, Xbox, PC, Switch, Wii U

           [46]                                 The Sims 3                                    7.96                                PS, Xbox, PC
           [47]                         World of Warcraft                                     6.35                                          PC
   PC      [48]                                    Diablo III                                 5.26                                PS, Xbox, PC
           [49]                  Microsoft Flight Simulator                                   5.12                                    Xbox, PC
           [50]                                  Starcraft II                                 4.86                                          PC


Source: PX-1030.

       80.       As different game players prefer to play different genres of games on different
platforms, the popularity of games by genre across platforms is another metric that determines


                                                                29
REBUTTAL WRITTEN DIRECT TESTIMONY                                             CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 32 of 49
      Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 33 of 49




FIGURE 12: DEVELOPMENT COSTS FOR MOBILE AND NON-MOBILE GAMES

                                                              Game           Cost (Million)
                                                                [A]                     [B]

                              [1]                      Pokémon Go              $0.45-$0.6
                              [2]                     Clash of Clans                 $0.4
              Mobile          [3]                     Lara Croft Go                 $0.30
                              [4]                         Minecraft                 $0.20
                              [5]                       Angry Birds                 $0.12

                              [6]                       Star Citizen                 $300
                              [7]          Red Dead Redemption 2                     $240
            Non-Mobile        [8]       Star Wars: The Old Republic                  $200
                              [9]               Grand Theft Auto V                   $137
                             [10]                  Cyberpunk 2077                    $135


          Source: PX-1032.

        82.      If Apple’s Experts were correct that developers could compete in a single
mobile-plus-non-mobile game transaction market, it would be economically irrational for
developers to publish their games on both mobile and non-mobile platforms. Instead, developers
could simply develop for one mobile platform, at one-tenth of a percent of the big-budget
console and PC game development cost, and attract the majority of users away from console and
PC to mobile device game playing. The rapid growth of big-budget PC and console game
development is thus direct economic evidence that they are not in the same market as mobile
games, and that game distribution and development is different across platforms. Therefore,
there must be different markets for mobile and non-mobile game distribution.

        83.      The variation in consumers’ willingness-to-pay for mobile vs. non-mobile
games is further market-based evidence that playing games on mobile and non-mobile devices is
not reasonably interchangeable: the average paid iOS game download is only $0.49, whereas
new console games typically cost upwards of $59.99. 11 If consumers perceived PC and console
as “reasonably interchangeable” with mobile games, they would be unwilling to pay over 100
times more for a console or PC game.


     11 “Average prices for apps in the Apple App Store as of March 2021,” Statista, March 2,
2021, available at https://www.statista.com/statistics/267346/average-apple-app-store-price-app/
(last accessed March 14, 2021); Huang, Michelle Yan, and Gilbert, Ben, “Here’s the reason
most new games cost $60,” Business Insider, October 29, 2018, available at
https://www.businessinsider.com/why-video-games-always-cost-60-dollars-2018-
10?r=US&IR=T (last accessed March 12, 2021).

                                              31
REBUTTAL WRITTEN DIRECT TESTIMONY                           CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
      Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 34 of 49




        84.      Again, one reason for the Apple’s Experts’ market definition error is their
myopic focus on Fortnite, rather than on game and non-game apps more broadly. Fortnite is an
outlier: for example, Figure 10 shows that only two of the top 15 iOS games are available on a
console, and only one of the top five games on any console is available on iOS. Thus, Fortnite’s
cross-platform capabilities are not a representative reflection of the cross-platform capabilities
for a typical iOS game app.

       85.      Various surveys and industry analysis also show that consumers play video
games on consoles, PC, and mobile devices for different reasons and at different times. If these
platforms were economically meaningful substitutes, this would not be the case.

        86.       For example, the Apple-sponsored game player segmentation analysis relied on
by Prof. Hitt in his report was conducted by Electronic Entertainment Design and Research
(EEDAR). 12 It found that 41% of US gamers only ever play on a single device, and that single-
device usage was more common among casual players, the demographic that favors mobile
games. It further found that for multi-platform gamers, mobile devices are, “likely to be a
supplemental platform that is used regularly for quick play on breaks, on-the-go gaming, and in
other circumstances where HD [high definition] alternatives are not available (e.g. when
someone else needs the TV).”

                              3. Even for Cross-Platform Games, Users Generally Single-
                                 Home

       87.      Data on Fortnite play across platforms further confirms that even for cross-
platform games, most users do not use different platforms as substitutes.

        88.      Figure 13 shows that the majority of Fortnite players have never played the
game on a mobile device. This is the case even though it is likely that the vast majority of
Fortnite players have a smartphone (over 90% of US adults ages between 18 and 49 own
smartphones). 13 The lack of mobile play among the player base thus indicates that a large
segment of users have no desire to play on mobile, rather than an inability to do so.




     12 NPD EEDAR (2019), “Gamer Segmentation, 2018/2019 Syndicated Report”, available
at https://igda.org/resources-archive/2018-2019-gamer-segmentation-report-white-paper/ (last
accessed April 16, 2021).
     13 “Mobile Fact Sheet,” Pew Research Center, June 12, 2019, available at

https://www.pewresearch.org/internet/fact-sheet/mobile/ (last accessed March 9, 2021).

                                                32
REBUTTAL WRITTEN DIRECT TESTIMONY                           CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
      Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 35 of 49




                    FIGURE 13: PERCENT OF FORTNITE PLAYERS
                      WHO HAVE PLAYED ON EACH PLATFORM


                          Platform                   Percent of Users
                          iOS                                 41.10%
                          Android                              6.32%
                          PlayStation 4                       30.09%
                          Switch                              10.48%
                          XboxOne                             27.26%
                          Computer                            18.98%

                         Source: PX-1034.

        89.      In addition, the Fortnite player base overwhelmingly spends time playing on
only one device, despite the ubiquity of both PCs and smartphones. I show this in Figure 14
which shows the size of the Fortnite player base by the number of platforms on which users play
per month. Users who own only one platform are locked-in to that platform. But even those
users who own multiple platforms tend to play on only one platform – presumably their most
preferred.




                                              33
REBUTTAL WRITTEN DIRECT TESTIMONY                          CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 36 of 49
      Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 37 of 49




       FIGURE 15: PERCENT OF FORTNITE PLAYERS WHO HAVE PLAYED ON
                           MULTIPLE PLATFORMS

                          iOS     Android PlayStation 4      Switch   Xbox One Computer
                    iOS     -      1.98%       8.10%         2.78%      6.69%    7.42%
               Android    1.98%      -         2.05%         0.82%      1.57%    2.18%
          PlayStation 4   8.10%    2.05%        -            1.62%      2.19%    5.07%
                Switch    2.78%    0.82%       1.62%           -        1.66%    2.19%
             Xbox One     6.69%    1.57%       2.19%         1.66%        -      4.10%
             Computer     7.42%    2.18%       5.07%         2.19%      4.10%      -

      Source: PX-1035.

        91.       By combining the results from Figure 13 and Figure 15, only roughly one
quarter of Fortnite players who play on consoles (PlayStation, Switch, and Xbox One players)
have at any point played Fortnite on iOS. 14

        92.       As Figure 13 showed, a larger fraction of Fortnite users have used iOS devices
for Fortnite play than any other device. However, a graph of monthly active users shows that
consistent play on iOS is less than on other devices (which have considerably smaller installed
bases). This is further evidence that Fortnite mobile user play trends are different than Fortnite
console user play trends, and that mobile play is a more casual form of Fortnite consumption
than Fortnite play on console and PCs.




     14This can be seen by dividing the top row of Figure 15 by the percentages in Figure 13.
For example, from Figure 13, 30.09% of users have played on the PlayStation 4, and from
Figure 15, 8.10% of users have played on both the PlayStation 4 and iOS. This is 26.9% of all
PlayStation 4 users (8.10% / 30.09%).

                                                35
REBUTTAL WRITTEN DIRECT TESTIMONY                            CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 38 of 49
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 39 of 49
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 40 of 49
      Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 41 of 49




        96.       Alternatively, if iOS users relied heavily on a few unique apps, this could be an
indication that app developers hold some degree of bargaining power with Apple, and may be
able to credibly threaten to switch to a competing distribution platform that would act as a
competitive constraint to Apple’s App Store. Figure 20 shows that this is not the case. Rather
than being restricted to only one or two apps, iOS users download a substantial number of apps,
on the order of about 25 apps per year downloaded, per iOS device.




                                                39
REBUTTAL WRITTEN DIRECT TESTIMONY                            CASE NO. 4:20-CV-05640-YGR-TSH
OF MICHAEL I. CRAGG, PH.D.
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 42 of 49
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 43 of 49
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 44 of 49
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 45 of 49
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 46 of 49
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 47 of 49
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 48 of 49
Case 4:20-cv-05640-YGR Document 508-6 Filed 04/28/21 Page 49 of 49
